UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7530



WILLIAM JACKSON NICHOLSON,

                                           Petitioner - Appellant,

          versus


COLIE L. RUSHTON, Warden; CHARLES M. CONDON,
South Carolina Attorney General,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Dennis W. Shedd, District Judge.
(CA-01-3318-9-19BG)


Submitted:   February 20, 2003         Decided:     February 26, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Jackson Nicholson, Appellant Pro Se. Donald John Zelenka,
Chief Deputy Attorney General, Samuel Creighton Waters, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Jackson Nicholson seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and conclude for the reasons stated by

the district court that Nicholson has not made a substantial

showing of the denial of a constitutional right.       See Nicholson v.

Rushton, No. CA-01-3318-9-19BG (D.S.C. Oct. 1, 2002). Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2